DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s remarks/amendments filed on July 25, 2022. Claims 1-27 are pending.

Terminal Disclaimer
The terminal disclaimer filed on July 25, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,269,866 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 20, 2022 was considered by the examiner. See attached PTO-form 1449.

Prior Arts Made of Record
The closest prior art issued to Rozental (US Patent No. 10,359,937) discloses a data storage device may be configured to update a table used by a host device, such as a table stored at the data storage device. For, example, the data storage device may generate and store an updated version of a portion of the table. A storage location of the updated version of the portion may be tracked using a data structure that corresponds to a second version of the table. The second version of the table may be discarded or made accessible to the host device responsive to an indicator detected by the data storage device (abstract).
Prior art issued to Gutlapalli et al. (US Patent No. 8,682,859) discloses a method and apparatus for transferring records between database tables using a transaction log. In one embodiment of the method, a first application generates a transaction for deleting a record from a first table in a database. In response to the generation of the first transaction, a copy of the record is stored in an entry of a transaction log before the record is deleted from the first table. A second application generates an instruction for copying the record from the transaction log to a second table, and the record is copied from the entry to the second table.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-27 are allowed.
The prior art of record fails to teach or fairly suggest the change tracking entry comprising an indication of the modification on the first set of immutable partitions; advancing a stream offset of the stream of tracking entries based on the entering of the change tracking entry in the stream of tracking entries, the stream offset indicating a timestamp associated with a latest committed modification to the database data; and scheduling a data processing task to be executed on the modified version of the database data based on the advancing of the stream offset, together with all other claim elements as recited in independent claim 1 and substantially similar to independent claims 11 and 21. 
Thus, prior art made of record neither renders obvious, nor anticipates the combination of the claimed invention in light of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEBBIE M LE/           Primary Examiner, Art Unit 2168                                                                                                                                                                                             	August 8, 2022